Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application a continuation of 16347578 (filed 05/28/2019, now U.S. Patent #10979266), which is a national stage entry of PCT/KR2017/012552 (international filing date: 11/07/2017) that claims priority from provisional application 62418295 (filed 11/07/2016) as well as claims foreign priority to application 10-2016-0158297 of South Korea (filed 11/25/2016).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 line 2, "the same PPDU length" has no antecedent basis.  Similar problem appears in claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-23, 25-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over SEOK; Yongho (US 20160029373 A1, hereinafter SEOK), in view of HEDAYAT; Ahmad Rez (US 20160302229 A1, hereinafter HEDAYAT).

Regarding claim 19, SEOK teaches a wireless communication terminal wirelessly communicate with a base wireless communication terminal comprising (in general, see fig. 20 along with fig. 7 and 9, and their corresponding paragraphs): 
a transceiver; and a processor, wherein the processor is configured to (see at least fig. 1, e.g. hardware components): 
receive a trigger frame which triggers uplink transmission (see fig. 20, e.g. step 2010), 
wherein the trigger frame indicates a PPDU (physical layer protocol data unit) type of the uplink transmission among a plurality of PPDU types of the uplink transmission (see at least para. 147 along with at least para. 117 of fig. 9, e.g. trigger frame may include a common parameter (e.g., the number of spatial streams across a channel or a maximum number of spatial streams) and individual parameters (e.g., the number of spatial streams allocated to each subchannel)), and 
perform the uplink transmission according to the PPDU type of the uplink transmission indicated by the trigger frame (see fig. 20, e.g. step 2020),
 wherein the uplink transmission is included in a mixed uplink transmission (see fig. 20 along with fig. 7, e.g. step 2020 – PPDU frame including uplink data from a plurality of STAs),
the mixed uplink transmission is composed of simultaneous transmission of first type PPDU from the wireless communication terminal and second type PPDU from a wireless communication terminal which is different from the wireless communication terminal, wherein the first type PPDU is for non-legacy wireless communication terminal and the second type PPDU is for legacy wireless communication terminal (see at least fig. 7 and its at least para. 102-103, e.g. for legacy STA and for stations other than the “legacy STA” (non-legacy); note that this section indicates merely one possible example, and that the examiner could have used various bandwidth used for interpreting “legacy” and “non-legacy”, such as in at least 96”).
SEOK differs from the claim, in that, it does not specifically disclose using orthogonal frequency-division multiple access (OFDMA), which is well known in the art and commonly used for improving performance and  power consumption.
HEDAYAT, for example, from the similar field of endeavor, teaches similar or known mechanism of using orthogonal frequency-division multiple access (OFDMA) (see at least para. 109, e.g. an AP aggregates multiple Trigger frames into a single PPDU, after which the recipients of the Trigger frames would initiate an UL OFDMA or UL MU MIMO frame simultaneously), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate HEDAYAT into the apparatus of SEOK for improving performance and  power consumption.

Regarding claim 20, SEOK in view of HEDAYAT teaches the second type PPDU of the uplink transmission is legacy HE (High Efficiency) PPDU of the uplink transmission and is for legacy HE wireless communication terminal.  (SEOK, see at least para. 96-97 in view of para. 92, e.g. “…IEEE 802.11ax task group is discussing a WLAN system, called a High Efficiency WLAN (HEW) system, that operates in 2.4 GHz or 5 GHz and supports a channel bandwidth (or channel width) of 20 MHz, 40 MHz, 80 MHz, or 160 MHz. The present invention defines a new PPDU frame format for the IEEE 802.11ax HEW system. The new PPDU frame format may support MU-MIMO…”)

Regarding claim 21, SEOK in view of HEDAYAT teaches the trigger frame indicates the first type PPDU of the uplink transmission by including a specific value of an association identifier (AID).  (HEDAYAT, see at least para. 131, e.g. per-STA info sub-fields of the Trigger frame has an AID or PAID with the same value as that of the STA)

Regarding claim 22, SEOK in view of HEDAYAT teaches the first type PPDU and the second type PPDU is simultaneously transmitted after a specific time interval of SIFS (Short Inter-Frame Spacing) after receiving the trigger frame.  (HEDAYAT, see at least para. 131, e.g. trigger frame is a control frame where an AP instructs a STA to place its data frame (in a prescribed sub-band in an UL OFDMA PPDU or in an UL MU MIMO) after a TBD time (e.g., after short inter-frame space (SIFS))

Regarding claim 23, SEOK in view of HEDAYAT teaches the first type PPDU and the second type PPDU is transmitted by using an independent MCS (Modulation and Coding Scheme) indicated by the trigger frame.  (SEOK, see at least para. 155, e.g. HE-SIG-C field is transmitted on the same subchannel as the HE-SIG-B field and may include information about an MCS)

Regarding claim 25, SEOK in view of HEDAYAT teaches the processor is configured to receive an acknowledgement on the first type PPDU from the base wireless communication terminal, wherein the acknowledgement is simultaneously transmitted with an acknowledgement on the second type PPDU using a downlink PPDU which is subsequent to the mixed uplink transmission.  (SEOK, see at least para. 252 of fig. 20, e.g. step 2030 – “…AP may transmit an ACK frame in response to the received UL data in step S2030. The ACK frame may be configured in the form of an aggregate of a plurality of Per-User ACK fields”)

Regarding claims 26, 27, 28, 29, 30, and 32, these claims are rejected for the same reasoning as claims 19, 20, 21, 22, 23, and 25, respectively, except each of these claims is in method claim format.

Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SEOK in view of HEDAYAT, as applied to claims 19 and 26, and further in view of SEOK; Yongho (US 20160056930 A1, hereinafter SEOK_930).

Regarding claim 24, SEOK in view of HEDAYAT teaches all of the subject matters as in claim 19, except the first type PPDU and the second type PPDU is transmitted by using the same PPDU length indicated by the trigger frame, which is well known in the art and commonly used for effectively synchronizing transmission timings.
SEOK_930, for example, from the similar field of endeavor, teaches similar or known mechanism such that the first type PPDU and the second type PPDU is transmitted by using the same PPDU length indicated by the trigger frame (see at least para. 215, e.g. “…trigger frame may indicate the ending time of the UL MU PPDU (or the length of the UL MU PPDU). That is, according to the HE-LTF configurations and data unit configurations (e.g., padding application) of the present invention, transmissions from a plurality of STAs may end at the same time point in the UL MU PPDU”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate SEOK_930 into the apparatus of SEOK in view of HEDAYAT for effectively synchronizing transmission timings.

Regarding claim 31, this claim is rejected for the same reasoning as claim 24 except this claim is in method claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465